Title: To Benjamin Franklin from James Parker, 6 November 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Burlington, Nov. 6. 1765
This Moment yours of Sept. 17. I received, and as the Packet is tho’t will be discharged immediately, tho’ I have the Gout in my right Hand, the first Fit I have had since I been here, I venture to write a few Lines. The dreadful Commotions in this Country now, you will doubtless hear from abler Hands: I have almost done the Book I am about here: I have not heard lately from Mr. Hughes of New York: I was to have gone there next Week, but believe it will be a Week longer at least: I will write to him, assoon as I can, and will endeavour all the Ways in my Power to procure either the Goods you sent or the Money—And will let you know assoon as I can what I can do.
As I am to leave this Place, and Printing-House, &c. I should be glad to know what I shall do with these Materials, &c. I would have wrote a good deal, but when you know my Hand is in pain, tho’ otherways pretty well, you will excuse my Brevity. With all our respectful Salutations remain Your most obliged Servant
James Parker.

 
Addressed: To / Dr. Benjamin Franklin / Craven Street / London
Endorsed: Parker
